Citation Nr: 1755657	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  12-18 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right leg disability, to include as secondary to service-connected laceration of the right leg.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), psychosis not otherwise specified (NOS), paranoid disorder, and depression (NOS).

3.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected laceration of the right leg.

4.  Entitlement to service connection for a low back disability with right leg numbness, to include as secondary to service-connected laceration of the right leg.

5.  Entitlement to service connection for a left hip disability, to include as secondary to a right leg condition.

REPRESENTATION

Appellant represented by:	Jan Dils, Attorney.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McGoings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1976.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston, Salem, North Carolina.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a November 2015 hearing.  A transcript of that hearing has been added to the claims file.

The Board finds substantial compliance with its May 2016 remand instructions with respect to the issues listed above, so it may proceed to the merits of those claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

In October 2017, the Veteran submitted a notice of disagreement in response to the August 2017 rating decision that denied entitlement to service connection for a left hip disability.  This issue must be remanded for the originating agency to issue a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran's right leg disability, to include as secondary to service-connected laceration of the right leg, did not begin in service and was not caused or aggravated by his service-connected right leg laceration.

2.  The Veteran's acquired psychiatric disability, to include posttraumatic stress disorder, psychosis not otherwise specified, paranoid disorder, and depression, did not begin in service and is not otherwise related to service.

3.  The Veteran's right hip disability, to include as secondary to a right leg disability, did not begin in service and was not caused or aggravated by his service-connected right leg laceration.

4.  The Veteran's low back disability with right leg numbness, to include as secondary to a right leg disability, did not begin in service and was not caused or aggravated by his service-connected right leg laceration.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right leg disability, to include as secondary to service-connected laceration of the right leg, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


2.  The criteria for service connection for an acquired psychiatric, to include posttraumatic stress disorder, psychosis, paranoid disorder, and depression disorder, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for service connection for a right hip disability, to include as secondary to a right leg disability, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for service connection for a low back disability, with right leg numbness, to include as secondary to a right leg disability, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104 (d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.


Neither the Veteran nor his representative has raised any issues with the VA's duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). Thus, the Board need not discuss any potential issues in this regard.

Further, the Veteran has not alleged any deficiency with the conduct of his hearing before the undersigned as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

Finally, all due process concerns have been met.  Pursuant to the Board's remand, the RO obtained records from the Social Security Administration in October 2016.  After the April 2017 supplemental statement of the case, the Veteran's representative submitted Social Security records in June 2017.  To the extent any of these records were new, the representative explicitly waived RO consideration. 


Service Connection, Generally

In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In the context of claims for secondary service connection under 38 C.F.R. § 3.310, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to (caused by) the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998); Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with the provisions of 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and in-service stressors; and credible supporting evidence that the claimed in-service stressor or stressors occurred.  38 C.F.R. § 3.304(f).  Alternatively, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f)(3).

The Veteran's own etiological opinions are not competent evidence in this case, where diagnosis of the conditions (musculoskeletal and psychiatric) require diagnostic imaging and/or specialized medical knowledge, training, and experience, and the determination of the cause of the conditions requires specialized knowledge, training, and experience.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012); Jandreau, 492 F.3d at 1377.  His statements regarding the injury, observable symptoms, and reports of prior medical treatment have been considered in the context of the competent medical opinions.

Service Connection, Right Leg Disability

The Veteran contends he is entitled to service connection for a right leg disability, to include as secondary to service-connected laceration of the right leg.  Specifically, the Veteran claims that he has numbness in his right leg in the area around his service-connected leg laceration scar.

The Veteran's enlistment examination, dated January 1973, failed to note any condition associated with the right leg, save for a scar on the right knee.  The Veteran was qualified for enlistment.  The Veteran's separation examination, dated December 1975, also failed to note a right leg condition, save for the aforementioned scar and an additional scar located near the Veteran's ankle.  The Veteran was qualified for separation.

The Veteran's service treatment records reveal that he received a right leg laceration in December 1974, an injury for which he was service connected in July 1980.

Private treatment records from the Carolina HealthCare System, dated January 2006 show complaints of leg pain, rather than numbness, and the private examiner referred to the Veteran's leg pain as "diabetic leg pain."

During an August 2010 VA examination of the Veteran's right leg, the examiner noted that sensation near the Veteran's scar remained intact.  During the reflex examination, all of the Veteran's results were "normal", including the knee jerk and ankle jerk tests.  During the sensory examination of the Veteran's right leg, the pain/pinprick test was "normal", position sense testing was "normal", and light touch testing was "normal."  During the motor examination, the Veteran's right ankle dorsiflexion, right ankle plantar flexion, and great toe extension showed active movement against full resistance.  The examiner's diagnosis was laceration of the right leg with secondary laceration of the regional ligaments and residual pain combined with a normal peripheral nerves examination.

VA outpatient treatment records have been associated with the claims file.  In August 2016, the Veteran underwent a foot examination.  The foot examination revealed normal sensation and normal circulation.  The Board notes that the Veteran's type 2 diabetes was "poorly controlled" at the time and there are noted complaints of foot numbness.  In October 2016, a VA examiner noted that the Veteran's feet and ankles were "generally within normal range of pain free motion."  In April 2017, an examiner's note linked the Veteran's diabetes mellitus and neuropathy for purposes and treatment, but did not go so far as to explicitly state that the neuropathy is due to or the result of the Veteran's diabetes.  

The Veteran was afforded a compensation and pension examination in February 2017.  The examiner concluded that there was not enough evidence to support a diagnosis of a right leg disability.  Ultimately, the examiner found that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran is service connected for a laceration scar, but, there was no disability due to tenderness, pain on palpation, or limitation of motion due to the scar.  Muscle strength testing revealed normal strength in the Veteran's right leg, with no muscle atrophy.  The examiner noted that, based on the July 1980 examination that resulted in service connection for the leg laceration, it is very unlikely that an essentially normal clinical evaluation of the right leg in 1980, that found "no chronic residuals", would at this point result in loss of function.

Service connection for the Veteran's claimed right leg disability must be denied as there is no objective medical evidence that the Veteran's right leg disability is linked to service, or, that the disability was caused or aggravated beyond its natural progression by the Veteran's right leg laceration.


Service Connection, Acquired Psychiatric Disorder

The Veteran contends that he has an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), psychosis, paranoid disorder, and depression that stems from service.

Specific to the claim for PTSD, the Veteran states that he witnessed the death of multiple soldiers during his time in Texas, Korea, and Germany.  In Fort Hood, the Veteran has testified that an unknown American soldier was killed during a training exercise.  In Korea, the Veteran states he witnessed several deceased American soldiers following a rappelling accident.  Also while in Korea, the Veteran claims that his unit, 4/7 Cavalry, 2nd Infantry, was involved in the death of a large number of Korean soldiers.  In Germany, the Veteran claims to have witnessed a death that resulted from a parachute failing to open.  In response to the Veteran's reported stressors, multiple attempts were made to verify each stressor.  As for the rappelling incident in Korea, the Defense Personnel Records Information Retrieval System failed to locate an incident in which three soldiers were killed in Korea during the reported time period and the stressor could not be conceded.  The Joint Service Records Research Center (JSRRC) was also unable to locate unit records for the Veteran's company while in Korea during the time span specified and was unable to locate any information involving the Veteran's reported stressors.  Ultimately, it was determined that all efforts to obtain the needed information have been exhausted, and further attempts would be futile.

Also, a review of the Veteran's DD Form 214 and service personnel records show no evidence that the Veteran was a prisoner of war, or, that he participated in combat while serving on active duty.  

The Veteran's service treatment records, to include his January 1973 entrance examination and December 1975 separation examination, are silent as to complaints and diagnoses of, or treatment for, any acquired psychiatric disorder.  In a report of medical history, dated December 1975, the Veteran stated "I am in good health", and, selected "no" when asked if he had experienced depression or excessive worry as well as nervous trouble of any sort.  The record, as it stands, does not contain any credible evidence of an in-service incurrence or symptoms of any acquired psychiatric disorder.

The RO submitted a request to the Joint Services Records Research Center (JSRRC) in an attempt to locate unit records for Headquarters and Headquarters Company, 2nd Battery, 4th Battalion, 7th Regiment, 2nd Infantry Division from December 1973 through January 1974.  In November 2016, the JSRRC responded to the RO stating that their coordinated research with the National Archives and Records Administration (NARA), failed to locate unit records for the Veteran's Company while in Korea.  The Veteran's representative also noted in March 2017 that she had made several attempts to obtain the unit history as well, with no success.  Thus, the Veteran's stressors could not be verified.  Regardless of any PTSD diagnoses of record, the fact remains that none of the Veteran's stressors have been corroborated by objective evidence.  His lay statements alone are not sufficient to corroborate non-combat stressors (i.e., the alleged training accident at Fort Hood, rappelling accident in Korea, parachute accident).  As for the combat-type stressor that his unit killed numerous Korean soldiers, that is not consistent with the circumstances of his service, as there was no war or conflict in Korea at the time he served there.  For this same reason, any allegation that his stressors included fear of hostile military activity are also not credible, as they are not consistent with the circumstances of his service. 

Several notes in medical records provided by the Social Security Administration indicate "possible PTSD from being in military."  The notes indicate that this was the Veteran's own etiological assessment and not that of a medical professional.  The Social Security records also contain other diagnoses such as rule-out bipolar disorder and psychosis, NOS.  The records provided by the SSA fail to link any of the Veteran's psychological diagnosis to military service.

VA outpatient treatment records confirm that the Veteran has received psychiatric related treatment following service.  In January 2011 the Veteran screened negative for PTSD.  In a May 2010 group therapy note, a clinical social worker noted that the Veteran was being treated for depressive disorder, panic disorder, PTSD and depression.  In August 2016, the Veteran underwent PTSD and depression screenings, both of which were negative.  Records from the Salisbury VAMC do contain several notes of "PTSD from combat", however, no evidence of record, aside from the Veteran's testimony, verifies the Veteran's claimed in-service stressors that would link the disability to service, and, again, his allegations of combat service/fear of hostile military activity are not consistent with the circumstances of his service.   

VA physicians also failed to link any of the Veteran's other psychiatric disorders to service, instead, these disorders were most often referenced in the context of the Veteran's substance abuse/dependence. 

The Veteran's lay statements and testimony have been considered in this decision. However, as a layperson, the Veteran is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis or etiology of a specific disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Here, the Veteran has failed to submit sufficient evidence of an in-service incurrence of any acquired psychiatric disorder and the record contains no positive evidence linking the Veteran's acquired psychiatric disorder to his military service.  Having failed to satisfy two of the three mandatory elements of direct service connection, the Veteran's claim for acquired psychiatric disorder is denied.

The evidence is not in equipoise, rather the greater weight of it is against any claim that the acquired psychiatric disorders, to include PTSD, psychosis, paranoid disorder, and depression are related to service.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56  (1990).  Accordingly, entitlement to service connection for an acquired psychiatric disorder is denied.

Service Connection, Right Hip Disability

The Veteran asserts that his right hip disability is a result of his service-connected right leg laceration.  Specifically, that the laceration has "thrown his body out of kilter."

The Veteran's service treatment records, to include his January 1973 entrance examination and December 1975 separation examination, are silent as to complaints and diagnoses of, or treatment for, any right hip disability.

The Veteran was afforded a VA examination in April 2006 to assess his right hip.  The examiner noted painful motion, but, no edema, effusion, instability or weakness.  The Veteran did walk with a limp and was diagnosed with a right hip strain.  Ultimately, the examiner concluded that the Veteran's right hip condition was not the result of or caused by his service-connected right leg laceration.

In February 2017, a VA examination was conducted wherein the examiner concluded that there is no current diagnosis associated with the Veteran's right hip.  The examiner concluded that the Veteran's right hip disability is less likely than not proximately due to or the result of the Veteran's right leg disability.  The examiner also found that the Veteran's claimed right hip disability is less likely than not aggravated beyond its natural progression by the Veteran's service-connected laceration of the right leg.

Service connection for the Veteran's claimed right hip disability must be denied as there is no objective medical evidence that the Veteran has a right hip disability, or, that such a disability is linked to service, or, that the disability was caused or aggravated beyond its natural progression by the Veteran's right leg laceration.


Service Connection, Low Back Disability

The Veteran's service treatment records, to include his January 1973 entrance examination and December 1975 separation examination, are silent as to complaints and diagnoses of, or treatment for, any low back disability.

During an April 2006 VA spine examination, the examiner concluded that the Veteran's low back pain was not caused by or the result of the Veteran's service-connected right leg laceration.

Private treatment records from the Mecklenburg EMS Agency, dated September 2006 show that the Veteran had complaints of back pain stemming from a motorcycle accident in the "70's."

Medical records furnished by the Social Security Administration show that the Veteran was awarded disability benefits as a result of his diabetic neuropathy and a back disorder.

At the February 2017 compensation and pension examination, the examiner concluded that the Veteran's lumbosacral strain and resulting lower extremity radiculopathy is less likely than not proximately due to or the result of the Veteran's claimed right leg disability.  As support, the examiner opined that a laceration to the leg has nothing to do, anatomically, with the lumbar spine.  The examiner further noted that there is no documentation that the Veteran's radiculopathy diagnosis has any relationship to the right leg laceration.  As for aggravation, the examiner concluded that the Veteran's lumbosacral strain and resulting right lower extremity radiculopathy is less likely than not aggravated beyond its natural progression by the Veteran's right leg laceration.

Service connection for the Veteran's claimed low back disability must be denied as there is no objective medical evidence that the Veteran has a low back disability that is linked to service, or, that the disability was caused or aggravated beyond its natural progression by the Veteran's right leg laceration.


ORDER

Entitlement to service connection for a right leg disability, to include as secondary to service-connected laceration of the right leg, is denied.

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), psychosis not otherwise specified (NOS), paranoid disorder, and depression (NOS), is denied.


ORDER (Continued)

Entitlement to service connection for a right hip disability, to include as secondary to service-connected laceration of the right leg, is denied.

Entitlement to service connection for a low back disability with right leg numbness, to include as secondary to service-connected laceration of the right leg, is denied.


REMAND

In October 2017, the Veteran submitted a notice of disagreement in response to the August 2017 rating decision that denied entitlement to service connection for a left hip disability.  Because the notice of disagreement placed this issue in appellate status, it must be remanded for the originating agency to issue a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a Statement of the Case as to the issue of entitlement to service connection for a left hip disability, secondary to a right leg condition.  The Veteran should be informed that he must file a timely and adequate substantive appeal to perfect an appeal of these issues to the Board. If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


